Citation Nr: 0203009	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected varicose veins of the left lower extremity, 
currently rated 20 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in correspondence dated in June 2000 the 
veteran reported he had not been notified of a reduction from 
30 percent to 10 percent in the assigned evaluation for his 
service-connected postoperative nasal polyps disability.  The 
veteran, in essence, requested a determination as to the 
propriety of that action.

The Board also notes that correspondence from the veteran's 
service representative dated in May 2001 may be construed as 
raising a claim for entitlement to service connection for 
varicose veins to the right lower extremity.  As these 
matters have not been adjudicated or developed for appellate 
review, they are referred to the RO for appropriate action.

In addition, the Board finds the issue of entitlement to TDIU 
is "inextricably intertwined" with the unresolved claims 
raised by the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, this issue is 
addressed in the remand section of this decision.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim seeking entitlement to an 
increased rating for varicose veins of the left lower 
extremity and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim has been obtained 
and the available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected varicose veins of the left lower extremity 
is manifested by varicose veins that caused significant pain 
with no evidence of intermittent ulceration, persistent 
edema, stasis pigmentation, or eczema.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected varicose veins of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the 
increased rating claim on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received in November 1966 and 
that all identified and authorized medical records pertinent 
to the increased rating claim on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA examination in March 2001.  The Board 
finds that evidence sufficient for an adequate determination 
of the increased rating claim on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records show the veteran was treated for a 
varicose veins disorder to the left lower extremity.  An 
August 1966 medical board examination report noted minimal 
residual varicosities of the left saphenous system.  

A March 1967 rating decision, inter alia, granted entitlement 
to service connection for postoperative varicosities to the 
left saphenous system.  A 0 percent disability rating was 
assigned.

VA examination in November 1967 revealed moderate residual 
varicosities of the left saphenous system.  It was noted the 
veteran complained of increased left leg and ankle pain.

At his VA examination in February 1973 the veteran complained 
of left leg and foot pain after standing or walking for 2 to 
3 hours.  The examiner noted recurrent varicose veins to the 
left leg.

In a statement submitted at the time of his August 1981 VA 
examination the veteran reported he experienced leg pain 
associated with his varicose veins.  The examiner noted a 
well-healed scar to the left lower extremity with a recurrent 
left greater saphenous varicose vein which was approximately 
1.5 centimeter in diameter.  There was no evidence of 
hypostatic changes, skin pigmentation thickenings, scarring, 
or ulceration.  The diagnosis was postoperative recurrent 
left greater saphenous varices.

An October 1981 rating decision, inter alia, granted 
entitlement to an increased 20 percent disability rating for 
the veteran's postoperative left leg varicose veins with 
recurrence.  An effective date from August 18, 1981, was 
assigned.

On the occasion of a VA examination in May 1987, the veteran 
complained of tiredness to his left leg.  The examiner noted 
a recurrence of varicosities to the inner aspect of the left 
leg and thigh.

The veteran was afforded a VA examination in March 1999, at 
which time he reported he experienced cramping in the left 
calf with and without stress.  The examiner noted marked 
varicosities to the left lower extremity with tortuosity, 
laking, and perforators of the entire long and short 
saphenous veins.  The skin appeared to be normal.  The 
diagnoses included bilateral varicose veins.

Private medical correspondence from Dr. T.L.H. dated in 
February 2000 noted the veteran had severe varicose veins.  A 
March 2000 private medical statement from Dr. C.A. noted the 
veteran was totally disabled for employment as a result of 
multiple medical disorders, including varicosities in the 
lower extremities that prevented him from doing any prolonged 
sitting or standing.

At his VA medical examination in March 2001 the veteran 
complained of constant aching related to his varicose vein 
disorders and occasional numbness to the legs with walking or 
prolonged standing.  It was noted his symptoms were relieved 
temporarily by elevation of the extremities but that 
compression hosiery had been of no help.  He reported he was 
not presently using any specific treatment for the disorder.  

The examiner noted the veteran had significant varicose 
veins, bilaterally, primarily to the medial lower legs.  
Dorsal pedis was 2+, bilaterally, and the posterior tibialis 
was palpable.  There was no evidence of ulceration, edema, 
stasis, pigmentation, or eczema.  The diagnoses included 
bilateral varicose veins.  The examiner noted that varicose 
veins caused significant pain making it difficult for the 
veteran to stand for more than 15 minutes or participate in 
daily activities and that the disorder significantly limited 
his employability.

At his personal hearing in January 2002 the veteran testified 
that he experienced constant leg pain and stated that he 
could not sit or stand for more than 15 or 20 minutes.  He 
reported he received acupuncture treatments to help control 
the pain.  He stated the disorder was worse during humid 
weather and that on a 10 point scale he estimated his worse 
pain as 8 and was normally about 5 or 6.  He claimed the 
disorder affected his ability to work.

The veteran's spouse testified that he experienced pain at 
night and that his circulation was so poor that his feet were 
always cold and his legs sweat.  She also stated the veteran 
had chronic ulcers to his legs which were worse in hot, damp 
weather.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides compensable ratings for varicose 
veins manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery, (10 percent); for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema (20 percent); 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration (40 percent); for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent); or for massive, board-like edema with constant pain 
at rest (100 percent).  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2001).  A note following Diagnostic Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity and that if more than one extremity is 
involved each involved extremity is to be evaluated 
separately and the ratings combined using the bilateral 
factor, if applicable.  Id.; see also 38 C.F.R. §§ 4.25, 4.26 
(2001).

In this case, the Board notes that persuasive medical 
evidence demonstrates the veteran's service-connected 
varicose veins of the left lower extremity is manifested by 
varicose veins that caused significant pain with no evidence 
of intermittent ulceration, persistent edema, stasis 
pigmentation, or eczema.  While the veteran and his spouse 
testified, in essence, that the veteran experienced chronic 
ulceration to the lower extremity related to his varicose 
veins disability, no evidence of such symptoms have been 
shown upon objective medical examination.  Therefore, the 
Board finds entitlement to an increased disability rating is 
not warranted.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related solely to the veteran's service-
connected varicose veins of the left lower extremity, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

Although the March 2001 VA examiner stated the veteran's 
varicose veins disorder made it difficult for him to stand 
for more than 15 minutes or participate in daily activities 
and significantly limited his employability, the opinion was 
based upon consideration of a bilateral varicose veins 
disorder.  Similarly, the March 2000 private medical opinion 
as to employability was based upon consideration of the 
veteran's multiple medical disorders.  The Board finds these 
opinions do not demonstrate a marked interference with 
employment solely because of the veteran's service-connected 
varicose veins of the left lower extremity.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An increased evaluation for service-connected varicose veins 
of the left lower extremity is denied.


REMAND

As noted above, the Board finds the issue of entitlement to 
TDIU is "inextricably intertwined" with the veteran's 
unresolved claims as to the propriety of a reduction in the 
assigned evaluation for his service-connected postoperative 
nasal polyps disability and entitlement to service connection 
for varicose veins to the right lower extremity.  See Harris, 
1 Vet. App. 180.  The Board notes it would be premature and 
potentially prejudicial to the veteran to consider the TDIU 
issue on appeal prior to adjudication of his unresolved 
claims.  Therefore, appellate review of this matter is 
deferred.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the 
veteran's claims as to the propriety of a 
reduction in the assigned evaluation for 
his service-connected postoperative nasal 
polyps disability and entitlement to 
service connection for varicose veins to 
the right lower extremity.  If the claims 
are denied, the RO should provide the 
veteran with notice of the 
determination(s) and his appellate 
rights.  Upon receipt of a timely notice 
of disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision(s).  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issue(s) for appellate 
review.  If the veteran does not complete 
a timely appeal, the RO should return the 
case to the Board for further appellate 
consideration of the TDIU claim, if 
otherwise in order. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue of entitlement to a 
TDIU, if appropriate.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



